 1   Laurence D. King (SBN 206423)                  Angela C. Agrusa (SBN 131337)
     Matthew B. George (SBN 239322)                 angela.agrusa@dlapiper.com
 2   Mario M. Choi (SBN 243409)                     Shannon E. Dudic (SBN 261135)
     KAPLAN FOX & KILSHEIMER LLP                    shannon.dudic@dlapiper.com
 3   350 Sansome Street, Suite 400                  DLA PIPER LLP (US)
     San Francisco, CA 94104                        2000 Avenue of the Stars, Suite 400
 4   Telephone: 415-772-4700                        North Tower
     Facsimile: 415-772-4707                        Los Angeles, CA 90067
 5   lking@kaplanfox.com                            Telephone: 310-500-3500
     mgeorge@kaplanfox.com                          Facsimile: 310-500-3300
 6   mchoi@kaplanfox.com

 7   Frederic S. Fox (pro hac vice)                 Charles C. Cavanagh (SBN 198468)
     Donald R. Hall (pro hac vice)                  ccavanagh@messner.com
 8   KAPLAN FOX & KILSHEIMER LLP                    MESSNER REEVES LLP
     850 Third Avenue, 14th Floor                   1430 Wynkoop Street, Suite 300
 9   New York, NY 10022                             Denver, CO 80202
     Telephone: 212-687-1980                        Telephone: 303-623-1800
10   Facsimile: 212-687-7714                        Facsimile: 303-623-0552
     ffox@kaplanfox.com
11   dhall@kaplanfox.com                            Attorneys for Defendant
                                                    Chipotle Mexican Grill, Inc.
12   [Additional Attorneys on Signature Page]
13   Attorneys for Plaintiffs and the Classes
14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16                                   OAKLAND DIVISION
17   MARTIN SCHNEIDER, SARAH                       Case No. 4:16-cv-02200-HSG
     DEIGERT, THERESA GAMAGE, and
18   NADIA PARIKKA, Individually and on            JOINT STIPULATION AND ORDER
     Behalf of All Others Similarly Situated,      CONTINUING DEADLINE TO FILE
19                                                 MOTION FOR PRELIMINARY
                            Plaintiffs,            APPROVAL OF SETTLEMENT
20
             v.                                    Judge:        Hon. Haywood S. Gilliam, Jr.
21                                                 Ctrm:         2, 4th Floor
     CHIPOTLE MEXICAN GRILL, INC., a               .
22   Delaware Corporation,
23                          Defendant.
24

25

26

27

28

                                                                 Case No. 4:16-cv-02200-HSG
                         STIPULATION AND ORDER CONTINUING DEADLINE
 1           WHEREAS, on July 2, 2019, Plaintiffs Martin Schneider, Sarah Deigert, Theresa

 2   Gamage, and Nadia Parikka (“Plaintiffs”) and Defendant Chipotle Mexican Grill, Inc.

 3   (“Defendant,” and with Plaintiffs, the “Parties”) completed an in-person mediation with the Hon.

 4   Jay C. Gandhi (Ret.) of JAMS and executed a Settlement Term Sheet to settle this Action;

 5           WHEREAS, pursuant to the Notice of Settlement and Joint Stipulation and Request to

 6   Vacate Dates and Order Setting Date to File Motion for Preliminary Approval of Settlement (the

 7   “Stipulation”), Plaintiffs indicated that they intended to file their motion for preliminary approval

 8   of the settlement within 45 days of the Court’s approval of the Stipulation, or August 19, 2019;

 9           WHEREAS, Plaintiffs have received competitive bids from prospective settlement

10   administrators and, with Defendant, require additional time to review and select an appropriate

11   settlement administrator, as well as additional time to work with that administrator to ensure that

12   a proposed claims process will encourage maximum class member participation;

13           WHEREAS, the Parties have made substantial progress toward completing a Stipulation

14   of Settlement and related documents, but require additional time to complete those efforts;

15           WHEREAS, the Parties have conferred and agree that Plaintiffs’ deadline to file their

16   motion for preliminary approval of the settlement shall be continued to September 4, 2019;

17           WHEREAS, the Court’s next available hearing date is in January 2020 and, should the

18   Court hold a hearing, the extension sought here will not delay the Court’s consideration of the

19   motion in that time frame;

20           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED between the

21   Parties, through their respective counsel, to the request for entry of an Order providing that

22   Plaintiffs’ deadline to file their motion for preliminary approval of the settlement shall be

23   September 4, 2019.

24   ///

25   ///

26   ///

27

28

                                                      -1-               Case No. 4:16-cv-02200-HSG
                          STIPULATION AND ORDER CONTINUING DEADLINE
 1          IT IS SO STIPULATED.

 2

 3   DATED: August 15, 2019
 4   Respectfully submitted,
 5   DLA PIPER LLP (US)                             KAPLAN FOX & KILSHEIMER LLP
 6   By:   /s/ Angela C. Agrusa                     By:   /s/ Laurence D. King
               Angela C. Agrusa                               Laurence D. King
 7
     Angela C. Agrusa (SBN 131337)                  Laurence D. King (SBN 206423)
 8   angela.agrusa@dlapiper.com                     Matthew B. George (SBN 239322)
     Shannon E. Dudic (SBN 261135)                  Mario M. Choi (SBN 243409)
 9   shannon.dudic@dlapiper.com                     350 Sansome Street, Suite 400
     2000 Avenue of the Stars, Suite 400 North      San Francisco, CA 94104
10   Tower                                          Telephone: 415-772-4700
     Los Angeles, CA 90067                          Facsimile: 415-772-4707
11   Telephone: 310-500-3500                        lking@kaplanfox.com
     Facsimile: 310-500-3300                        mgeorge@kaplanfox.com
12                                                  mchoi@kaplanfox.com
13   Charles C. Cavanagh (SBN 198468)               KAPLAN FOX & KILSHEIMER LLP
     ccavanagh@messner.com                          Frederic S. Fox (pro hac vice)
14   MESSNER REEVES LLP                             Donald R. Hall (pro hac vice)
     1430 Wynkoop Street, Suite 300                 850 Third Avenue, 14th Floor
15   Denver, CO 80202                               New York, NY 10022
     Telephone: 303-623-1800                        Telephone: 212-687-1980
16   Facsimile: 303-623-0552                        Facsimile: 212-687-7714
                                                    ffox@kaplanfox.com
17   Attorneys for Defendant Chipotle Mexican       dhall@kaplanfox.com
     Grill, Inc.
18                                                  KOBRE & KIM LLP
                                                    Matthew I. Menchel (pro hac vice)
19                                                  201 South Biscayne Boulevard, Suite 1900
                                                    Miami, FL 33131
20                                                  Telephone: 305-967-6108
                                                    matthew.menchel@kobrekim.com
21
                                                    KOBRE & KIM LLP
22                                                  Hartley M. K. West (SBN 191609)
                                                    150 California Street, 19th Floor
23                                                  San Francisco, CA 94111
                                                    Telephone: 415-582-4781
24                                                  Facsimile: 415-582-4811
                                                    hartley.west@kobrekim.com
25
                                                    Attorneys for Plaintiffs and the Classes
26

27

28

                                                  -2-              Case No. 4:16-cv-02200-HSG
                               STIPULATION AND ORDER CONTINUING DEADLINE
 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained

 3   from the other signatories. I declare under penalty of perjury under the laws of the United States

 4   of America that the foregoing is true and correct.

 5          Executed this 15th day of August, 2019, at San Francisco, California.

 6
                                                /s/ Mario M. Choi
 7                                              Mario M. Choi
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-               Case No. 4:16-cv-02200-HSG
                               STIPULATION AND ORDER CONTINUING DEADLINE
 1                                               ORDER

 2          Good cause appearing, pursuant to the Stipulation, Plaintiffs’ deadline to file their motion

 3   for preliminary approval of the settlement is extended to September 4, 2019.

 4          IT IS SO ORDERED.

 5

 6

 7    DATED: 8/16/2019
                                                       HON. HAYWOOD S. GILLIAM, JR.
 8                                                      United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -4-              Case No. 4:16-cv-02200-HSG
                              STIPULATION AND ORDER CONTINUING DEADLINE
